Citation Nr: 0913290	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in September 2006.  That development 
was completed, and the case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
October 2002, and the immediate cause of death was listed as 
liver cancer due to or as a consequence of cirrhosis of the 
liver.

3.  At the time of the Veteran's death, service connection 
had been established for the anatomical loss of both feet, 
type II diabetes mellitus, residuals of status post injury of 
the left index and long fingers, residuals of a recurrent 
dislocation of the right shoulder with traumatic arthritis, 
hypertension, tinnitus, bilateral hearing loss, a residual 
scar from postoperative Baker's cyst on the right popliteal 
space, residuals of a right inguinal hernia, and residuals of 
an appendectomy.

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

5.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death. In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

In this case, the Board does acknowledge that the RO did not 
provide the appellant with notice prior to the initial rating 
decision in December 2002.  Nevertheless, the RO did send the 
appellant letters in December 2003 and October 2006, which 
did meet the notification requirements.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the appellant's claims were readjudicated in 
supplemental statements of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had 
a "meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claims.  Specifically, the 
December 2003 and October 2006 letters indicated that  in 
order to support a claim for DIC benefits the evidence must 
show that the Veteran died while on active duty or from a 
service-related injury or disease; or, that he died from a 
nonservice-related disease and was receiving VA compensation 
for a service-connected disability that was rated as totally 
disabling for at least 10 years immediately before his death, 
since his release from active duty and for at least five 
years preceding his death, or for at least one year before 
his death if he was a former prisoner of war who died after 
September 30, 1999.  The October 2006 letter also noted that 
medical evidence was needed showing that the Veteran's 
service-connected disorders caused or contributed to his 
death.  Additionally, the January 2004 statement of the case 
(SOC) and the November 2007 supplemental statement of the 
case (SSOC) provided the appellant with the pertinent 
regulations and notified her of the reasons for the denial of 
her application and, in so doing, informed her of the 
evidence that was needed to substantiate her claims. 

The Board does acknowledge that the notice letters did not 
specifically inform the appellant of the fact that the 
Veteran had been service-connected for multiple disabilities 
at the time of his death or what the evidence must show to 
substantiate a DIC claim based on a disorder not yet service-
connected.  All notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication. Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To meets its 
burden, VA can demonstrate that any defect was cured by 
actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, or that a benefit could not have been 
awarded as a matter of law. Id.  

In this case, the appellant has contended that the Veteran's 
death was caused by his service-connected disabilities.  In 
fact, she submitted medical literature to support her 
contention that his service-connected type II diabetes 
mellitus caused his liver cancer and cirrhosis of the liver.  
Such allegations clearly evidence the appellant's 
understanding of what disabilities were service-connected and 
what evidence was required to substantiate a DIC claim based 
on a disorder not yet service-connected.  In addition, the 
January 2004 SOC specifically provided her with the pertinent 
regulations and explained that the evidence did not show that 
his cause of death was related to service.  The claim was 
later readjudicated in a SSOC.  Thus, the appellant had 
actual knowledge of the information needed to substantiate 
her claim, and a reasonable person could be expected to 
understand from the notice what was needed.  In sum, a VA 
error, if any, in notifying or assisting the appellant did 
not affect the fairness of this adjudication. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.   

It is also noted that remanding this case to the RO for 
further notice development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Simply 
stated, as the appellant is found to be clearly aware of what 
she needs to present in order to prevail in this claim, there 
is no reason to provide the appellant with additional notice 
regarding information she already knows.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2003 and October 
2006 letters indicated that reasonable efforts would be made 
to help her obtain evidence necessary to support her claims 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claims.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
December 2003 and October 2006 letters notified the appellant 
that she must provide enough information about the Veteran's 
records so that they could be requested from the agency or 
person that has them. Those letters also stated that it was 
the appellant's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date.  In this regard, the Board notes that the October 2006 
letter explained how effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claims.  VA 
medical opinions were also obtained in September 2003 and 
October 2006.  VA has further assisted the appellant and her 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the appellant's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in October 2002.  The immediate cause of death 
was listed as liver cancer due to or as a consequence of 
cirrhosis of the liver.

At the time of the Veteran's death, service connection had 
been established for the anatomical loss of both feet, type 
II diabetes mellitus, residuals of status post injury of the 
left index and long fingers, residuals of a recurrent 
dislocation of the right shoulder with traumatic arthritis, 
hypertension, tinnitus, bilateral hearing loss, a residual 
scar from postoperative Baker's cyst on the right popliteal 
space, residuals of a right inguinal hernia, and residuals of 
an appendectomy.  The medical evidence of record does not 
show, nor does the appellant contend, that the Veteran's 
service-connected disorders other than type II diabetes 
mellitus were a principal or contributory cause of his death.  
In fact, the Veteran's death certificate does not make any 
reference to such disabilities.  Therefore, the Board 
concludes that the Veteran's service-connected disabilities 
other than type II diabetes mellitus were not a principal or 
contributory cause of death.

The Board also finds that Veteran's service-connected type II 
diabetes mellitus did not cause or contribute to his death.  
The Veteran's death certificate did not even mention diabetes 
mellitus, and there is no medical evidence conclusively 
relating his liver cancer or cirrhosis of the liver to his 
service-connected diabetes mellitus.  The Board does observe 
the appellant's contention that the Veteran's liver cancer 
and cirrhosis were proximately due to, the result of, or 
aggravated by his service-connected type II diabetes 
mellitus, which in turn, contributed to his death.  However, 
there are two VA medical opinions weighing against such a 
contention.  In this regard, the  September 2003 VA examiner 
reviewed the Veteran's claims file and observed that he had 
been service-connected for diabetes mellitus, hypertensive 
vascular disease, and amputation of the leg.  It was also 
noted that the Veteran had been diagnosed with hepatocellular 
carcinoma in August 2002 and that he died in October 2002 
because of carcinoma of the liver secondary to cirrhosis of 
the liver.  The September 2003 VA examiner opined that the 
Veteran's service-connected diabetes mellitus was not related 
to and did not cause his cirrhosis of the liver or 
hepatocellular carcinoma that contributed to his death.  In 
addition, the October 2007 VA examiner reviewed the Veteran's 
claims file and also opined that hepatocellular carcinoma was 
less likely as not caused by diabetes mellitus.  The examiner 
indicated that there was no literature to support such a 
contention and that an oncologist was consulted and agreed 
with this opinion.  

The Board does observe that VA medical records dated in March 
2002 indicated that there could have been fatty infiltration 
of the liver from the Veteran's diabetes.  However, this 
notation merely indicated that it was possible that the 
Veteran's service-connected diabetes mellitus caused a fatty 
infiltration into the liver.  There was no indication that 
his diabetes mellitus actually caused or aggravated his liver 
cancer or cirrhosis of the liver or otherwise contributed to 
his death.  It is well established that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2007).  As such, 
the Board must assign limited probative value to the VA 
medical records dated in March 2002.

The Board also acknowledges the medical literature submitted 
by the appellant indicating an association between liver 
disease and diabetes mellitus.  However, this evidence is 
general in nature and no examiner has specifically related 
the information contained therein to the veteran. See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional."). Thus, the 
Board finds that the medical literature is of little 
probative value in this case. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the Veteran's liver 
cancer and cirrhosis of the liver were not secondary to his 
service-connected diabetes mellitus.  Therefore, the Board 
concludes that the Veteran's service-connected type II 
diabetes mellitus was not a principal or contributory cause 
of death.

In addition, the Board finds that the Veteran did not have 
liver cancer or cirrhosis of the liver that were causally or 
etiologically related to his military service.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such disorders, and he did not 
seek treatment for liver cancer or cirrhosis of the liver 
until many decades following his separation from service.  
Therefore, the Board finds that liver cancer and cirrhosis of 
the liver did not manifest during service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of liver 
cancer and cirrhosis of the liver, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of liver cancer or cirrhosis of the liver is itself 
evidence which tends to show that the disorders did not have 
their onset in service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing liver cancer and 
cirrhosis of the liver manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the Veteran's cause of death to his military 
service.  In fact, there was no event, disease, or injury in 
service to which the Veteran's death could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  The appellant's 
assertions are the only evidence contained in the claims file 
showing that the Veteran's cause of death was causally or 
etiologically related to his military service.  The appellant 
is not a medical professional, and therefore her beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death. 

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.





II. DIC

The appellant also seeks VA DIC benefits, which may be 
awarded to a child or surviving spouse upon the service-
connected death of a veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a) (2008).  In pertinent part, however, 38 U.S.C.A. § 
1318 also authorizes the payment of DIC to a benefits- 
eligible child or surviving spouse in cases where a veteran's 
death was not service-connected, provided that the veteran 
was in receipt of or "entitled to receive" compensation at 
the rate of a 100 percent (total) rating due to service-
connected disability for a period of at least five years from 
the date of his discharge or release from active duty, or for 
10 or more years immediately preceding his death.  This 
statute was implemented by VA at 38 C.F.R. § 3.22.  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000); see 38 C.F.R. § 3.22 (2008).  The final 
regulation reflected VA's conclusion that 38 U.S.C.A. § 
1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending on the date of the revision to 
38 C.F.R. § 3.22, i.e., on January 21, 2000.  Prior to that 
time, the amended 38 C.F.R. § 3.22 could not be retroactively 
applied. In this case, there was no claim pending for DIC on 
January 21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are as follows: (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision.  Neither is present in this matter, and the appeal 
will therefore be denied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits are 
clearly not met.  The Veteran was not in receipt of 
compensation at the 100 percent rate due to service-connected 
disability for a period of at least five years immediately 
after his discharge from active service or for 10 or more 
years prior to his death.  Nor would he have been in receipt 
of such compensation in either case, but for clear and 
unmistakable error in a prior decision, which has not been 
established here.

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  The 
Veteran had a 100 percent disability evaluation effective 
from July 9, 2001.  He served on active duty from August 1954 
to February 1975 and later died in October 2002.  As such, 
the time requirement for a total disability rating under 38 
U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  
However, in this case, the appellant has not successfully 
pled clear and unmistakable error in any prior rating 
decision that would have entitled the Veteran to a total 
rating.  Applicable regulations provide that a claim for 
benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period. Fugo, 6 
Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  
In this case, the appellant and her representative have not 
specifically alleged CUE.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 
426, (1994).  Accordingly, as the Veteran was not entitled to 
receive 100 percent disability for either at least five years 
after his departure from active service or for at least the 
10 years prior to his death, the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.






ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318 is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


